Title: From James Madison to Thomas Jefferson, 15 August 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
ca. 15 August 1807

The Post not arriving yesterday morning till between 7 & 8 OC. it was impossible for me to comply with your request as to the letters to Govr. C. and Genl. D. even so far as to peruse and consider them without risking a breach in the chain of rides.  The letters therefore await the downward mail of this morning.  The only remark I have to make on that to Govr. C. is that in commenting on the rule of expounding laws and on the means implied by the end contemplated, rather more latitude results from the strain of your expressions than I should myself have assumed.  Still I do not think it proper to detain the letter on that consideration, inasmuch as I could not well suggest any particular changes of expression that would answer the purpose, and I am not sure that I could offer any general substitute that might not be liable equally to objections.  Criticism appeared also the less to be indulged, as the general principles on which your observations turn are clearly sound, and no inconveniency is likely to arise from your deductions, even if these should be a little too broad.
I inclose a letter from a Mr. Delorest, on the subject of a Consul at Mogadore.  I know not who he is, but he writes like a well informed sensible man.  It is probable he aspires to the appointment himself.  I believe there is weight in his remarks, and that if a trade is to go on at that port, either a Consul, or an Agent of Simpson will be useful there.
I have written to the Office of State for a precise account of the obstruction complained of by Foronda.  With respect to his remonstrance as to Miranda it is a question whether it be worth while at this moment to bring into view the history of Spanish manoeuvres in the Western Country; or a very stunning answer might be given.
This moment the rider for Monticello is returned from his unsuccessful attempt to get there.  Having been misled from the route I prescribed on S. side of the Mountains, to the north route, he has been stopped at Blue run, & has wasted his time in misjudged efforts to get forwards.
I have thought it best to take out the letters for you, which will be put into the mail momently expected from Fredg. and let him go downward as he wd. have done, if no disappointment had happened.
